Order, Supreme Court, New York County (Carol Arber, J.), entered on or about May 1, 1992, which denied defendant’s motion to vacate a judgment, dated January 3, 1992, in favor of the plaintiff and against the defendant in the amount of $9,631.34, unanimously reversed, the motion granted and the judgment vacated, with costs.
Pursuant to Rent Stabilization Code (9 NYCRR) § 2529.12, that portion of an order fixing a rent overcharge penalty shall be stayed by the filing of a petition for administrative review ("PAR”) until 60 days after determination of the PAR. In this case, we find that the IAS Court erred in finding that defendant had not met her burden of establishing that she had filed a PAR to the Division of Housing and Community Renewal’s ("DHCR”) finding that she had overcharged plaintiff. Defendant’s inclusion of certified mail return receipts as well as a postcard from DHCR acknowledging receipt of the PAR with a docket number matching that on the original overcharge complaint as well as the PAR itself clearly established the filing. Under these circumstances, it was error to refuse to vacate the judgment which had been previously *417entered on the amount awarded by DHCR. Concur—Milonas, J. P., Rosenberger, Ellerin and Kupferman, JJ.